


Exhibit 10.32

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into
effective as of the 28th day of October, 2010, by and between Barry Berger, M.D.
(“Employee”) and Exact Sciences Corporation, a Delaware corporation (the
“Company”).

 

WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of August 1, 1009 (the “Original Agreement”);

 

WHEREAS, the Company and the Employee desire to enter into this Agreement to
amend and restate the Original Agreement in its entirety and to set forth in
this Agreement the conditions under which the Employee is to be employed by the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.                                       Employment.  The Company hereby agrees
to employ Employee as the Company’s Senior Vice President of Medical Affairs,
and Employee hereby agrees to serve the Company in such position, subject to the
terms and provisions of this Agreement subject to the authority and direction of
the Board of Directors of the Company.  Employee shall have a four-day work
week; provided that in the Company’s discretion after the first 6 months of this
agreement or sooner with agreement of the Employee, Employee’s work week may be
reduced to three days.  Employee shall faithfully and to the best of his ability
perform his duties hereunder.  Employee may serve as a director or committee
member of or consultant to, or employee of other corporations, businesses or
charitable organizations and trade associations (provided that the Company is
notified in advance of all such positions) and may otherwise engage in
charitable and community activities, deliver lectures and fulfill speaking
engagements, and manage personal investments, but only if such services and
activities do not materially interfere with the performance of his duties and
responsibilities under this Agreement.

 

2.                                       Term of Employment.  Employee’s
employment (the “Employment Term”) will continue until terminated as provided in
Section 6 below.

 

3.                                       Compensation. During the Employment
Term, Employee shall receive the following compensation.

 

3.1                                 Base Salary. Employee’s annual base salary
on the date of this Agreement through December 31, 2010 is $230,000 and
beginning on January 2, 2011 is $184,000, payable in accordance with the normal
payroll practices of the Company; provided in the event Employee’s work-week is
reduced to three days Employee’s annual base salary shall be reduced to $138,000
(“Base Salary”). Employee’s Base Salary will be subject to annual review by the
Chief Executive Officer (“CEO”), the Compensation Committee and the Board of
Directors of the Company. During the Employment Term, on each anniversary date
of this Agreement, the Company shall review the Base Salary amount to determine
any increases. In no event shall the Base Salary be less than the Base Salary
amount for the immediately preceding twelve (12) month period other than as
permitted in Section 6.1(c) hereunder.

 

3.2                                 Annual Bonus Compensation. Employee shall be
eligible to receive an annual cash bonus as determined by the Company’s Chief
Executive Officer and the Compensation Committee each calendar year. Employee’s
target annual bonus percentage that he is eligible to earn for each calendar
year (commencing January 1, 2011) shall be twenty percent (20%) of his

 

--------------------------------------------------------------------------------


 

Base Salary as of January 1 of the applicable new calendar year. Any such bonus
shall be based upon the achievement of goals determined by the Compensation
Committee after consultation with the CEO, shall be paid no later than March 15
following the end of each calendar year, and except as set forth in Section 7
hereof, Employee shall not be entitled to receive an annual bonus for any
calendar year (including the bonus referenced above) unless he remains employed
with the Company through December 31 of the applicable calendar year; provided,
however, that if Employee is terminated with Cause or resigns without Good
Reason, no bonus will be due. Notwithstanding anything to the contrary,
Employee’s target annual bonus percentage that he is eligible to earn for the
calendar year 2010 shall be forty percent (40%) of his Base Salary as of
January 1, 2010.

 

3.3                                 [Intentionally Omitted].

 

3.4                                 Equity Incentives and Other Long Term
Compensation.  The Board of Directors, upon the recommendation of the
Compensation Committee, or the Compensation Committee, may grant Employee from
time to time options to purchase shares of the Company’s common stock, and/or
other equity awards including without limitation restricted stock, both as a
reward for past individual and corporate performance, and as an incentive for
future performance.  Such options and/or other awards, if awarded, will be
pursuant to the Company’s then current stock option plan.

 

4.                                       Benefits.

 

4.1                                 Benefits. Employee will be entitled to
participate in the sick leave, insurance (including medical, life and long-term
disability), profit-sharing, retirement, and other benefit programs that are
generally provided to employees of the Company similarly situated, all in
accordance with the rules and policies of the Company as to such matters and the
plans established therefore.

 

4.2                                 Vacation and Personal Time. The Company will
provide Employee with four (4) weeks of paid vacation each calendar year
Employee is employed by the Company, in accordance with Company policy. The
foregoing vacation days shall be in addition to standard paid holiday days for
employees of the Company.

 

4.3                                 Indemnification. To the fullest extent
permitted by applicable law and as provided for in the Company’s articles of
incorporation and bylaws the Company will, during and after termination of
employment, indemnify Employee (including providing advancement of expenses) for
any judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys’ fees, incurred by Employee in connection with the defense
of any lawsuit or other claim or investigation to which Employee is made, or
threatened to be made, a party or witness by reason of being or having been an
officer, director or employee of the Company or any of its subsidiaries or
affiliates as deemed under the Securities Exchange Act of 1934 (“Affiliates”) or
a fiduciary of any of their benefit plans.

 

4.4                                 Liability Insurance. Both during and after
termination (for any reason) of Employee’s employment, the Company shall cause
Employee to be covered under a directors and officers’ liability insurance
policy for his acts (or non-acts) as an officer of the Company or any of its
Affiliates.  Such policy shall be maintained by the Company, at its expense in
an amount and on terms (including the time period of coverage after the
Employee’s employment terminates) at least as favorable to the Employee as
policies covering the Company’s other senior officers.

 

2

--------------------------------------------------------------------------------


 

5.                                       Business Expenses. Upon submission of a
satisfactory accounting by Employee, consistent with the policies of the
Company, the Company will reimburse Employee for any reasonable and necessary
out-of-pocket expenses incurred by Employee in the furtherance of the business
of the Company.  Without limiting the foregoing, the Company will reimburse
Employee for reasonable and necessary out-of-pocket expenses associated with
travel between Employee’s residence in Massachusetts and the Company’s office in
Wisconsin.

 

6.                                       Termination.

 

6.1                                 By Employee.

 

(a)                                  Without Good Reason. Employee may terminate
his employment pursuant to this Agreement at any time without Good Reason (as
defined below) with at least thirty (30) business days’ written notice (the
“Employee Notice Period”) to the Company. Upon termination by Employee under
this section, the Company may, in its sole discretion and at any time during the
Employee Notice Period, suspend Employee’s duties for the remainder of the
Employee Notice Period, as long as the Company continues to pay compensation to
Employee, including benefits, throughout the Employee Notice Period.

 

(b)                                 With Good Reason. Employee may terminate his
employment pursuant to this Agreement with Good Reason (as defined below) at any
time within ninety (90) days after the occurrence of an event constituting Good
Reason.

 

(c)                                  Good Reason. “Good Reason” shall mean any
of the following: (i) Employee’s Base Salary is reduced by the Company;
(ii) Employee’s duties, authority or responsibilities are materially reduced or
are materially inconsistent with the scope of authority, duties and
responsibilities of Employee’s position; (iii) the occurrence of a material
breach by the Company of any of its obligations to Employee under this Agreement
or (iv) the Company materially violates or continues to materially violate any
law or regulation contrary to the written advice of Employee and the Company’s
outside counsel to the Board of Directors and the Company fails to rectify such
violation within thirty (30) days of the written advice that such violations are
taking place or (v) Employee is required to relocate his place of employment
with the Company outside a radius of twenty-five (25) miles of his Notice
Address.

 

6.2                                 By the Company.

 

(a)                                  With Cause. The Company may terminate
Employee’s employment pursuant to this Agreement for Cause, as defined below,
immediately upon written notice to Employee.

 

(b)                                 “Cause” shall mean any of the following:

 

(i)                                     any willful failure or refusal to
perform the Employee’s duties which continues for more than ten (10) days after
written notice from the Company, specifically identifying the manner in which
the Company believed the Employee had failed or refused to perform his duties;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the commission of any fraud or
embezzlement by the Employee in connection with the Employee’s duties or
committed in the course of Employee’s employment;

 

(iii)                               any gross negligence or willful misconduct
of the Employee with regard to the Company or any of its subsidiaries resulting
in a material economic loss to the Company;

 

(iv)                              a conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude,

 

(v)                                 the Employee is convicted of a misdemeanor
the circumstances of which involve fraud, dishonesty or moral turpitude and
which is substantially related to the circumstances of Employee’s job with the
Company;

 

(vi)                              any willful and material violation by the
Employee of any statutory or common law duty of loyalty to the Company or any of
its subsidiaries resulting in a material economic loss; or

 

(vii)                           any material breach by the Employee of this
Agreement or any of the agreements referenced in Section 8 of this Agreement.

 

(c)                                  Without Cause.  Subject to Section 7.1, the
Company may terminate Employee’s employment pursuant to this Agreement without
Cause upon at least thirty days’ written notice (“Company Notice Period”) to
Employee.  Upon any termination by the Company under this Section 6.2(c), the
Company may, in its sole discretion and at any time during the Company Notice
Period, suspend Employee’s duties for the remainder of the Company Notice
Period, as long as the Company continues to pay compensation to Employee,
including benefits, throughout the Company Notice Period.

 

6.3                                 Death or Disability. Notwithstanding
Section 2, in the event of the death or disability of Employee during the
Employment Term, (i) Employee’s employment and this Agreement shall immediately
and automatically terminate, (ii) the Company shall pay Employee (or in the case
of death, employee’s designated beneficiary) Base Salary and accrued but unpaid
bonuses, in each case up to the date of termination, and (iii) all equity awards
granted to Employee, whether stock options or stock purchase rights under the
Company’s equity compensation plan, or other equity awards, that are unvested at
the time of termination shall immediately become fully vested and exercisable
upon such termination. Neither Employee, his beneficiary nor estate shall be
entitled to any severance benefits set forth in Section 7 if terminated pursuant
to this section. In the event of the disability of Employee, the parties agree
to comply with applicable federal and state law.

 

6.4                                 Survival. The Confidential Information
Agreement described in Section 8 hereof and attached hereto as Schedule A shall
survive the termination of this Agreement.

 

7.                                       Severance and Other Rights Relating to
Termination and Change of Control.

 

7.1                                 Termination of Agreement Pursuant to
Section 6.l(b) or 6.2(c). If the Employee terminates his employment for Good
Reason pursuant to Section 6.1(b), or the Company terminates Employee’s
employment without Cause pursuant to Section 6.2(c), subject to the

 

4

--------------------------------------------------------------------------------


 

conditions described in Section 7.3 below, the Company will provide Employee the
following payments and other benefits:

 

(a)                                  (i) salary continuation for a period of 12
months should such termination occur within 12 months of the date of this
Agreement and nine (9) months should such termination occur 12 months or more
after the date of this Agreement at Employee’s then current Base Salary, which
shall commence on the first payroll date which is on or immediately follows the
30th day following the termination of Employee’s employment, (ii) any accrued
but unpaid Base Salary as of the termination date; and (iii) any accrued but
unpaid bonus, including without limitation any performance-based bonus, as of
the termination date, all on the same terms and at the same times as would have
applied had Employee’s employment not terminated; provided, that if at the end
of the applicable period within which Employee’s employment was terminated a
target bonus, or any other performance-based bonus, is paid to other senior
executives, a pro-rata target or other performance-based bonus shall also be
paid to Employee at the same time but no later than March 15 of the following
year.

 

(b)                                 If Employee elects COBRA coverage for health
and/or dental insurance in a timely manner, the Company shall pay the monthly
premium payments for such timely elected coverage (consistent with what was in
place at the date of termination) when each premium is due until the earlier of:
(i) (12) twelve months from the date of termination; (ii) the date Employee
obtains new employment which offers health and/or dental insurance that is
reasonably comparable to that offered by the Company; or (iii) the date COBRA
continuation coverage would otherwise terminate in accordance with the
provisions of COBRA. Thereafter, health and dental insurance coverage shall be
continued only to the extent required by COBRA and only to the extent Employee
timely pays the premium payments himself.

 

(c)                                  Within thirty (30) days of the effective
date of termination, the Company shall pay Employee Ten Thousand Dollars
($10,000) towards the cost of an outplacement consulting package for Employee.

 

(d)                                 Should Employee’s termination occur on or
before the one year anniversary of this Agreement, the vesting of the then
unvested equity awards granted to Employee, whether stock options, restricted
stock or stock purchase rights under the Company’s equity compensation plan, or
other equity awards, shall immediately accelerate by a period of 12 months upon
such termination or resignation. Employee will be entitled to exercise such
equity awards in accordance with Section 7.6.

 

(e)                                  If such termination occurs prior to
April 30, 2012, and notwithstanding anything to the contrary, Employee’s then
unvested equity awards granted to Employee, whether stock options, restricted
stock or stock purchase rights under the Company’s equity compensation plan, or
other equity awards shall continue to vest through such date. Employee will be
entitled to exercise such equity awards in accordance with Section 7.6.

 

7.2                                 Change of Control. The Board of Directors of
the Company has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will

 

5

--------------------------------------------------------------------------------


 

have the continued dedication of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (defined in Section 7.2(a) below).
The Board believes it is imperative to diminish the inevitable distraction of
the Employee by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control and to encourage the Employee’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide the Employee with
compensation and benefits arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of the Employee will be
satisfied and which are competitive with those of other similarly-situated
companies. Therefore, in order to accomplish these objectives, the Board has
caused the Company to include the provisions set forth in this Section 7.2.

 

(a)                                  Change of Control. “Change of Control”
shall mean, and shall be deemed to have occurred if, on or after the date of
this Agreement, (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) or group acting in
concert, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any 12-month period, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the consummation of
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the sale or
disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.

 

(b)                                 Acceleration of Vesting of Equity Awards.
Subject to Employee’s agreement to remain employed by the Company (or any
successor), if requested, for a period of at least six (6) months following such
Change of Control at his then current base salary, one hundred percent (100%) of
the then unvested equity awards granted to Employee, whether stock options,
restricted stock or stock purchase rights under the Company’s equity
compensation plan, or other equity awards, shall immediately become fully vested
and exercisable upon a Change of Control.  Employee will be entitled to exercise
such vested equity awards in accordance with the applicable grant agreements.

 

(c)                                  [Intentionally Omitted].

 

6

--------------------------------------------------------------------------------


 

(d)                                 If, within twelve (12) months before the
effective date of a Change of Control, the Employee terminates his employment
for Good Reason pursuant to Section 6.1(b) or the Company terminates Employee’s
employment without Cause pursuant to Section 6.2(c), or, if Employee remains
employed with the Company on the effective date of a Change of Control, subject
to the conditions described in Section 7.3 below, the Employee shall receive a
single lump-sum payment on the effective date of such Change of Control equal to
nine (9) months at Employee’s then current Base Salary and pro-rata target bonus
through the effective date of the Change of Control; provided, however, that any
payments previously made by the Company to Employee in connection with a
termination occurring within twelve (12) months before the effective date of
such Change of Control pursuant to Section 7.1(a) of this Agreement shall be
credited against the lump-sum payment due Employee pursuant to this
Section 7.2(d).

 

7.3                                 Conditions Precedent to Payment of
Severance. The Company’s obligations to Employee described in Sections 7.1 and
7.2 are contingent on Employee’s delivery to the Company of a signed waiver and
release in a form reasonably satisfactory to the Company of all claims he may
have against the Company, and his not revoking such release within 21 days after
his date of termination. Moreover, the Employee’s rights to receive ongoing
payments and benefits pursuant to Sections 7.1 and 7.2 (including, without
limitation, the right to ongoing payments under the Company’s equity plans) are
conditioned on the Employee’s ongoing compliance with his obligations as
described in Section 8 hereof.  Any cessation by the Company of any such
payments and benefits shall be in addition to, and not in lieu of, any and all
other remedies available to the Company for Employee’s breach of his obligations
described in Section 8 hereof.

 

7.4                                 No Severance Benefits. Employee is not
entitled to any severance benefits if this Agreement is terminated pursuant to
Sections 6.1(a) or 6.2(a) of this Agreement; provided however, Employee shall be
entitled to (i) Base Salary prorated through the effective date of such
termination; (ii) Bonuses which have been earned and for which the payment date
occurs prior to the effective date of such termination; and (iii) medical
coverage and other benefits required by law and plans (as provided in
Section 7.5, below).

 

7.5                                 Benefits Required by Law and Plans: Vacation
Time Pay. In the event of the termination of Employee’s employment, Employee
will be entitled to medical and other insurance coverage, if any, as is required
by law and, to the extent not inconsistent with this Agreement, to receive such
additional benefits as Employee may be entitled under the express terms of
applicable benefit plans (other than bonus or severance plans) of the Company,
its subsidiaries and Affiliates.

 

7.6                                 Exercise Period of Equity Awards after
Termination. Unless it would subject the Employee to adverse tax consequences
under Section 885 of the American Jobs Creation Act of 2004, Pub. Law
No. 108-357, 118 Stat. 1418 (the Act), which added § 409A to the Internal
Revenue Code, notwithstanding anything contained herein or in the equity grant
agreements to the contrary, in the event of the termination of Employee’s
employment with the Company, Employee’s vested equity awards shall be open for
exercise until the earlier of (i) two (2) years from the date of termination or
(ii) the latest date on which those equity awards expire or are eligible to be
exercised under the grant agreements, determined without regard to such
termination or resignation; provided further that such extended exercise period
shall not apply in the event the Employee resigns without Good Reason or is
terminated by the Company for Cause,

 

7

--------------------------------------------------------------------------------


 

in which case, the exercise periods shall continue to be governed by the terms
of the grant agreements.

 

7.7                                 409A Compliance.  Notwithstanding anything
in this Section 7 to the contrary, to the extent that any payments under this
Section 7 are considered deferred compensation subject to Section 409A of the
Internal Revenue Code, such payments shall not be paid for six months following
the Employee’s separation from service (if, and only to the extent, applicable
and required for compliance with Section 409A).  To the extent that any payment
is delayed pursuant to this subsection, it shall be paid on the first day after
the end of such required period.

 

8.                                       Restrictions.

 

8.1                                 The Confidential Information Agreement.
Employee will enter into and comply with the terms of the Employee
Confidentiality and Assignment Agreement in substantially the form attached
hereto as Exhibit A (the “Confidential Information Agreement”).

 

8.2                                 Agreement Not to Compete. In consideration
for all of the payments and benefits that may become due to Employee under this
Agreement, Employee agrees that during Employee’s employment by the Company and
for a period of eighteen (18) months after termination of his employment for any
reason, he will not, directly or indirectly, without the Company’s prior written
consent, (a) perform for a Competing Entity in any Restricted Area any of the
same services or substantially the same services that he performed for the
Company; (b) in any Restricted Area, advise, assist, participate in, perform
services for, or consult with a Competing Entity regarding the management,
operations, business or financial strategy, marketing or sales functions or
products or product development (including without limitation clinical trials)
of the Competing Entity (the activities in clauses (a) and (b) collectively are,
the “Restricted Activities”); or (c) solicit or divert the business of any
Restricted Customer by offering competitive products or services to such
Restricted Customer to the detriment of the Company. Employee acknowledges that
in his position with the Company he has had and will have access to knowledge of
confidential information about all aspects of the Company that would be of
significant value to the Company’s competitors.

 

8.3                                 Additional Definitions.

 

(a)                                  “Customer” means any individual or entity
for whom the Company has provided services or products or made a proposal to
perform services or provide products.

 

(b)                                 “Restricted Customer” means any Customer
with whom/which Employee had contact on behalf of the Company during the 12
months preceding the end, for whatever reason, of his employment.

 

(c)                                  “Competing Entity” means any business
entity engaged in the development, design, manufacture, marketing, distribution
or sale of molecular diagnostic products.

 

(d)                                 “Restricted Area” means any geographic
location where if Employee were to perform any Restricted Activities for a
Competing Entity in such a location, the effect of such performance would be
competitive to the Company.

 

8.4                                 Reasonable Restrictions On Competition Are
Necessary.  Employee acknowledges that reasonable restrictions on competition
are necessary to protect the interests of the Company. Employee also
acknowledges that he has certain skills necessary to the success of

 

8

--------------------------------------------------------------------------------


 

the Company, and that the Company has provided and will provide to him certain
confidential information that it would not otherwise provide because he has
agreed not to compete with the business of the Company as set forth in this
Agreement.

 

8.5                                 Restrictions Against Solicitations. Employee
further covenants and agrees that during Employee’s employment by the Company
and for a period of eighteen (18) months following the termination of his
employment with the Company for any reason, he will not, except with the prior
consent of the Company’s Chief Executive Officer, directly or indirectly,
solicit or hire, or encourage the solicitation or hiring of, any person who is
an employee of the Company for any position as an employee, independent
contractor, consultant or otherwise, provided that the foregoing shall not
prevent Employee from serving as a reference.

 

8.6                                 Affiliates. For purposes of this Section 8,
the term “Company” will be deemed to include the Company and its Affiliates.

 

8.7                                 Ability to Obtain Other Employment. Employee
hereby represents that his experience and capabilities are such that in the
event his employment with the Company is terminated, he will be able to obtain
employment if he so chooses during the period of noncompetition following the
termination of employment described above without violating the terms of this
Agreement, and that the enforcement of this Agreement by injunction, as
described below, will not prevent him from becoming so employed.  To assist
Employee in obtaining subsequent employment, the Company agrees to respond
within 3 business days to any request of Employee as to whether a new position
would be viewed by the Company as violation of the restrictions in this
Agreement.

 

8.8                                 Injunctive Relief. Employee understands and
agrees that if he violates any provision of this Section 8, then in any suit
that the Company may bring for that violation, an order may be made enjoining
him from such violation, and an order to that effect may be made pending
litigation or as a final determination of the litigation. Employee further
agrees that the Company’s application for an injunction will be without
prejudice to any other right of action that may accrue to the Company by reason
of the breach of this Section 8.

 

8.9                                 Severability. In case any provisions (or
portions thereof) contained in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If, moreover, any one or more of the
provisions contained in this Section 8 shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

8.10                           Section 8 Survives Termination. The provisions of
this Section 8 will survive termination of this Agreement and the termination of
the Employee’s employment. Employee understands that his obligations under this
Section 8 will continue in accordance with its express terms regardless of any
changes in title, position, duties, salary, compensation or benefits or other
terms and conditions of employment.  The Company will have the right to assign
Employee’s obligations under this Section 8 to its affiliates, successors and
assigns.  Employee expressly consents to be bound by the provisions of this
Section 8 for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ Employee may be transferred without the necessity that this
Agreement be re-executed at the time of such transfer.

 

9

--------------------------------------------------------------------------------

 

9.             Arbitration. Unless other arrangements are agreed to by Employee
and the Company, any disputes arising under or in connection with this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, will be resolved by binding arbitration
to be conducted pursuant to the Agreement for Arbitration Procedure of Certain
Employment Disputes attached as Exhibit B hereof.

 

10.           Assignments: Transfers: Effect of Merger. No rights or obligations
of the Company under this Agreement may be assigned or transferred by the
Company except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation, or pursuant to the sale or transfer of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company. This Agreement will not be terminated by any merger,
consolidation or transfer of assets of the Company referred to above. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement will be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred. The Company agrees
that concurrently with any merger, consolidation or transfer of assets referred
to above, it will cause any successor or transferee unconditionally to assume,
either contractually or as a matter of law, all of the obligations of the
Company hereunder in a writing promptly delivered to the Employee. This
Agreement will inure to the benefit of, and be enforceable by or against,
Employee or Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees. None of
Employee’s rights or obligations under this Agreement may be assigned or
transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law. If Employee
should die while any amounts or benefits have been accrued by Employee but not
yet paid as of the date of Employee’s death and which would be payable to
Employee hereunder had Employee continued to live, all such amounts and benefits
unless otherwise provided herein will be paid or provided in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Employee to receive such amounts or, if no such person is so appointed, to
Employee’s estate.

 

11.           No Set-off. No Mitigation Required. Except as expressly provided
otherwise in this Agreement, the obligation of the Company to make any payments
provided for hereunder and otherwise to perform its obligations hereunder will
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Employee or others. In
no event will Employee be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Employee under any of the
provisions of this Agreement, and such amounts will not be reduced (except as
otherwise specifically provided herein) whether or not Employee obtains other
employment.

 

12.           Taxes. The Company shall have the right to deduct from any
payments made pursuant to this Agreement any and all federal, state, and local
taxes or other amounts required by law to be withheld.

 

13.           409A Compliance.  The intent of Employee and the Company is that
the severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with,
Section 409A of the Internal Revenue Code.  Employee and the Company agree to
use reasonable best efforts to amend the terms of this Agreement from time to
time as may be necessary to avoid the imposition of penalties or additional
taxes under Section 409A of the Internal Revenue Code; provided, however, any
such amendment will provide Employee substantially equivalent economic payments
and benefits as set forth herein and will not in the aggregate, materially
increase the cost to, or liability of, the Company hereunder.

 

14.           Miscellaneous. No amendment, modification or waiver of any
provisions of this Agreement or consent to any departure thereof shall be
effective unless in writing signed by the party

 

10

--------------------------------------------------------------------------------


 

against whom it is sought to be enforced. This Agreement contains the entire
Agreement that exists between Employee and the Company with respect to the
subjects herein contained and replaces and supersedes all prior agreements, oral
or written, between the Company and Employee with respect to the subjects herein
contained, including without limitation the Original Agreement which is hereby
terminated as of the effective date of this Agreement.  Nothing herein shall
affect any terms in the Confidential Information Agreement, the Agreement for
Arbitration Procedure of Certain Employment Disputes and any stock plans or
agreements between Employee and the Company now and hereafter in effect from
time to time (except as and to the extent expressly provided herein). If any
provision of this Agreement is held for any reason to be unenforceable, the
remainder of this Agreement shall remain in full force and effect. Each section
is intended to be a severable and independent section within this Agreement. The
headings in this Agreement are intended solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement. This Agreement is made in the State of Wisconsin and shall be
governed by and construed in accordance with the laws of said State.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. All notices and all other communications provided for in this
Agreement shall be in writing and shall be considered duly given upon personal
delivery, delivery by nationally reputable overnight courier, or on the third
business day after mailing from within the United States by first class
certified or registered mail, return receipt requested, postage prepaid, all
addressed to the address set forth below each party’s signature. Any party may
change its address by furnishing notice of its new address to the other party in
writing in accordance herewith, except that any notice of change of address
shall be effective only upon receipt.

 

11

--------------------------------------------------------------------------------


 

The parties hereto have executed this Employment Agreement as of the date first
written above.

 

 

 

/s/ Barry Berger

 

Barry Berger, M.D. (“Employee”)

 

 

 

 

Notice Address:

 

 

40 Cedar Road

 

 

Chestnut Hill, MA 02467

 

 

 

 

Exact Sciences Corporation (“Company”)

 

 

 

 

By:

/s/ Kevin T. Conroy

 

 

Kevin T. Conroy

 

 

President and Chief Executive Officer

 

 

 

 

 

Notice Address:

 

 

441 Charmany Drive

 

 

Madison, WI 53719

 

[Signature Page to Berger Employment Agreement]

 

--------------------------------------------------------------------------------
